PER CURIAM.
AFFIRMED. See Nash v. State, 766 So.2d 310, 310 (Fla. 4th DCA 2000) (affirming conviction for burglary of a vehicle with battery based on reaching into the victim’s vehicle and “intentionally touching] the victim’s closely held purse against her will” because “[b]attery is the actual and intentional touching of another person against that person’s will”); Malczewski v. State, 444 So.2d 1096, 1099 (Fla. 2d DCA 1984) (holding that the word “person” in section 784.03(l)(a) “means person or anything intimately connected with the person”).
BENTON, VAN NORTWICK, and WETHERELL, JJ., concur.